 


109 HCON 120 IH: Expressing the sense of the Congress with regard to the world’s freshwater resources.
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 120 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Ms. Schakowsky (for herself, Mr. Grijalva, Mr. Brown of Ohio, Mr. Hinchey, Mr. McDermott, Mrs. Jones of Ohio, Ms. Woolsey, Ms. Kaptur, Mr. Jackson of Illinois, Ms. Waters, Mr. McGovern, Mr. Markey, Mr. Baird, Ms. Carson, Mr. Lantos, Mr. Payne, Mr. McNulty, Mr. Emanuel, Mr. Owens, Mr. Serrano, Mr. Hastings of Florida, Ms. Solis, Mr. Rangel, and Mr. Crowley) submitted the following concurrent resolution; which was referred to the Committee on International Relations, and in addition to the Committees on Financial Services and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress with regard to the world’s freshwater resources. 
 
Whereas the 1992 United Nations Conference on Environment and Development established March 22 as World Water Day to promote the international observance of water as a human right; 
Whereas freshwater is fundamental for life, a finite natural resource, and belongs to the earth and all species for all time; 
Whereas available freshwater represents less than one-half of one percent of the world’s total water stock; 
Whereas global consumption of water is doubling every 20 years, more than twice the rate of human population growth; 
Whereas 31 countries currently face water shortages with another 17 likely to be added to this list by 2025; 
Whereas more than one billion people already lack adequate access to safe drinking water; 2.5 billion people have no access to proper sanitation and more than five million people, mostly children, die each year from water-related diseases; 
Whereas unsustainable practices lead to depletion of aquifers, falling water tables, and ground and surface water pollution; 
Whereas indigenous peoples have had the waters on which they depend dangerously polluted and exploited; 
Whereas current United Nations Millennium Development Goals now call for reducing by one-half the number of those without safe drinking water and sanitation by the year 2015; 
Whereas the United Nations Committee on Economic, Social and Cultural Rights has adopted the General Comment on the right to water, which states that the human right to drinking water is fundamental for life and health, and sufficient and safe drinking water is a precondition for the realization of all other human rights; and 
Whereas the Indian Ocean earthquake and tsunami in December 2004 aggravated the already overwhelming water crisis and the World Health Organization projects that without mobilized and coordinated assistance, there could be as many fatalities from diseases, many water borne, as were seen from the actual disaster itself: Now, therefore, be it  
 
 That this resolution may be cited as the Water for the World Resolution. 
2.The Congress— 
(1)affirms water as a public trust and global public good that should not be treated as a private commodity where this would limit or deny public access to freshwater resources; 
(2)recognizes that government policies should ensure that all individuals have equitable access to water to meet basic human needs and that no one is cut off from water for survival due to economic constraints; 
(3)upholds the principle that governments should engage all members of society, including local civil society organizations, citizens’ associations, environmental groups, indigenous peoples, farmers, women, workers, and others, in direct and meaningful participation in overseeing decisions about the conservation, distribution, use, and management of water in their communities, localities, and regions; 
(4)asserts that water management priorities should reflect the goals of safeguarding and sustaining water resources; 
(5)recognizes that more sustainable agricultural practices are necessary to protect water resources; 
(6)affirms that the United States Congress firmly commits itself to meet the Millennium Development Goals, especially as they pertain to universal access to water and sanitation; 
(7)recommends that international, regional, and bilateral trade agreements should not include conditions related to the provision of water for human use that would result in reduced access to water; 
(8)affirms that access to international loans and debt reduction programs should not be conditioned on implementing increased cost recovery policies when those policies would result in significantly increased water rates that reduce access to safe drinking water and sanitation; 
(9)asserts that the United States Executive Directors of international financial institutions should not approve loans that require increased cost recovery, or water privatization or public/private partnerships that would result in significant increases in consumer water fees that would restrict access to water; 
(10)deems that Federal funding not be conditioned on the consideration of public/private partnerships or other forms of privatization that would restrict access to water; and 
(11)asserts that Federal policies should ensure that in the United States direct and indirect sources of water pollution, including factories, refineries, commercial agriculture, and wastewater treatment plants, are adequately regulated and those responsible held accountable for the pollution they cause. 
 
